







EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”) is entered into as of July
1, 2018, by and among Chemical Financial Corporation (“Chemical”), Chemical Bank
(the “Bank”) and Dennis L. Klaeser (the “Executive”).
Recitals
WHEREAS, Chemical owns and operates the Bank, a wholly-owned subsidiary, engaged
in the general business of banking; and
WHEREAS, The Board of Directors (the “Board”) of Chemical believes that it is in
the best interest of Chemical and its shareholders to secure Executive’s
services to encourage Executive’s full dedication to Chemical and to ensure
Executive’s continued dedication and objectivity in the event of any Change in
Control, as defined herein; and
WHEREAS, Executive acknowledges and agrees that pursuant to his employment with
Chemical he has acquired and shall continue to acquire a considerable amount of
knowledge and goodwill with respect to the business of Chemical that would be
detrimental to Chemical if used by Executive to compete with Chemical; and
WHEREAS, Chemical wishes to protect its investment in its business, employees,
customer relationships and confidential information by requiring Executive to
abide by certain restrictive covenants regarding confidentiality,
non-competition, non-solicitation and other matters, as set forth herein; and
WHEREAS, the Board of Chemical desires to employ Executive in the positions set
forth below, and Executive desires to be employed in and serve in such
positions, on the terms and conditions set forth in this Agreement; and
NOW, THEREFORE, in consideration of the foregoing, the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as set forth
below. For purposes of this Agreement, “Chemical” includes the Bank, unless the
context clearly requires otherwise, and the term “Affiliate” means any
organization controlling, controlled by or under common control with Chemical.
1.Employment; Term. Chemical hereby employs Executive under the terms of this
Agreement, and Executive hereby accepts such employment terms for an initial two
(2) year period commencing July 1, 2018 (the “Effective Date”) and ending June
30, 2020 (the “Initial Term”), unless sooner terminated as provided in Section 5
below. This Agreement automatically shall renew on each anniversary of the
Effective Date for successive one (1) year periods, unless either party provides
the other party with written notice of intention to terminate this Agreement in
accordance with Section 14(e), at least thirty (30) days before an anniversary
of the Effective Date, in which case this Agreement shall terminate at the end
of the then-current two-year Term, without any further extension; provided,
however, that:


(a)except for termination as provided above pursuant to written notice from
Executive to Chemical, this Agreement shall not terminate during an Active
Change in Control Proposal Period even if Chemical has given Executive notice of
its intention to terminate this Agreement. As used in this Agreement the term
“Active Change in Control Proposal Period” shall mean any period:





--------------------------------------------------------------------------------





(i)during which the Board of Chemical has authorized Chemical’s solicitation of
offers for a transaction which, if consummated, would constitute a Change in
Control; or


(ii)during which Chemical has received a proposal for a transaction which, if
consummated, would constitute a Change in Control, and the Board of Chemical has
not determined to reject such proposal without any counter-offer or further
discussions; or


(iii)during which any proxy solicitation or tender offer with regard to the
securities of Chemical is ongoing, if the intent of such proxy solicitation or
tender offer is to cause Chemical to solicit offers for or enter into a
transaction that would constitute a Change in Control;


(b)except for termination as provided above pursuant to written notice from
Executive to Chemical upon the occurrence of a “Change in Control” (as defined
in Section 7(a)), the Term of this Agreement shall automatically be extended
until the second anniversary of the effective date of the Change in Control,
even if Chemical has given notice of its intent to terminate this Agreement; and


(c)termination of this Agreement shall not affect the obligations of either
party accrued before termination of the Agreement, including Executive’s
obligations under Sections 6 through 14.
 
The Initial Term and all renewals together shall constitute the “Term” of this
Agreement.
2.Position; Duties. Executive shall serve as: (a) Executive Vice President,
Chief Financial Officer and Treasurer of Chemical (his principal position); (b)
in such positions with Affiliates as are reasonably requested by Chemical;
provided that the duties of such positions are consistent with Executive’s
responsibilities in Executive’s principal position; and (c) to the extent
appointed or elected, as a director on the Boards of both Chemical and the Bank,
which positions in the aggregate shall constitute Executive’s employment
hereunder (“Employment”). Executive shall perform the services customarily
associated with the aforementioned positions and as otherwise may be assigned to
Executive from time to time by Chemical. Executive shall devote the majority of
his business time to Chemical’s affairs of and to his duties hereunder;
provided, however, Executive may engage in civic and professional activities,
service on boards of directors and similar activities, as long as such
activities do not constitute a conflict of interest or impair Executive’s
performance to Chemical. Executive shall perform his Employment duties
diligently and to the best of his ability, in compliance with Chemical’s
policies and procedures, and the laws and regulations that apply to Chemical’s
business.


3.Compensation and Benefits. As compensation for the services to be rendered by
Executive under this Agreement, Chemical shall provide Executive with the
following compensation and benefits during the Employment Term:


(a)Base Salary. Chemical shall pay Executive an initial annual base salary
(“Base Salary”) of Seven Hundred and Fifty Thousand Dollars ($750,000), prorated
for any partial year, subject to required payroll deductions and tax
withholdings, payable in weekly, bi-weekly or semi-monthly installments in
accordance with Chemical’s normal payroll practices. Executive’s Base Salary
shall be subject to annual review commencing in 2019 and shall be subject to
adjustment pursuant to Chemical’s normal procedures.


(b)Bonus. Executive shall be eligible to participate in annual bonus programs
for senior executives of Chemical, at a level commensurate with Executive’s
principal position. The initial annual target for Executive’s bonus compensation
shall be Eighty Percent (80%) of Executive’s Base Salary.





--------------------------------------------------------------------------------





(c)Equity Plans. Executive shall participate in any stock option, performance
share unit, time-restricted stock unit or other equity-based compensation
programs (“Equity Plans”) offered by Chemical, at a level commensurate with
Executive’s principal position. The initial annual target for Executive’s Equity
Plan awards shall be Eighty Percent (80%) of Executive’s Base Salary.


(d)Fringe Benefits. Executive shall participate in health and dental, life
insurance, short and long term disability insurance, retirement and other
employee fringe benefit programs covering Chemical’s salaried employees as a
group, and in any programs applicable to Chemical’s senior executives. The terms
of applicable insurance policies and benefit plans in effect from time to time
shall govern with regard to specific issues of coverage and benefit eligibility.
All benefit programs are subject to change from time to time in Chemical’s
discretion, except that Executive shall at all times receive the following
specific benefits:


(i)Paid Time Off. Executive shall receive thirty (30) days of paid time off per
year, to be taken in the year earned, and which may not be accumulated or
carried forward except as permitted by Chemical policy. Such paid time off shall
be subject to review annually commencing in 2019. Executive’s days of paid time
off per year shall be subject to adjustment pursuant to Chemical’s normal
procedures.


(ii)Automobile. Executive shall receive a monthly stipend of Nine Hundred
Dollars ($900) per month to purchase or lease an executive automobile. Executive
shall be responsible for payment of all other expenses related to the
automobile, such as fuel expenses, automobile insurance, maintenance and repair
costs. The automobile stipend shall be reviewed annually commencing in 2019 and
subject to adjustment pursuant to Chemical’s normal procedures.


(iii)Club Dues. Executive shall be reimbursed up to Twelve Thousand Dollars
($12,000) per year for club membership dues in accordance with Chemical’s
standard reimbursement policies and procedures.


(e)Tax Withholdings. Chemical shall withhold from any amounts payable under this
Agreement such federal, state and local taxes as Chemical determines are
required to be withheld pursuant to applicable law.


4.Reimbursement of Expenses. Chemical shall reimburse Executive for all
reasonable ordinary and necessary business expenses incurred by Executive in
connection with the performance of his duties hereunder, including but not
limited to Executive’s fees and expenses for attendance at banking-related
conventions and similar events, reasonable professional association and seminar
expenses and other expenses authorized by Chemical, upon submission of proper
documentation for tax and accounting purposes in compliance with Chemical’s
reimbursement policies in effect from time to time. Such reimbursements shall be
made promptly but in no event later than March 15 following the calendar year in
which an expense is incurred. For purposes of reimbursements subject to Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), the amount
of expenses eligible for reimbursement during one (1) year shall not affect
expenses eligible for reimbursement in any other year, and such amount is not
subject to liquidation or exchange for another benefit.


5.Termination. Executive’s Employment under this Agreement shall terminate as of
the earliest termination date to occur, as set forth below (“Termination Date”):


(a)Death. Automatically effective upon Executive’s death.





--------------------------------------------------------------------------------





(b)Disability. By Chemical, effective upon written notice to Executive in the
event of Executive’s permanent and total disability, as defined in this Section
5(b) (“Disability”). Executive shall be deemed to have incurred a Disability if
he is unable by reason of physical or mental disability to properly perform his
duties hereunder for a period of one hundred and eighty (180) days. If Executive
wishes to contest his termination due to Disability, he must give Chemical
written notice of his disagreement within ten (10) days after receipt of the
Disability notice from Chemical, and he must promptly submit to examination by a
physician who is reasonably acceptable to both Executive and Chemical (with
consultation from other physicians as determined by the physician). If (i)
within sixty (60) days after receipt by Executive of the Disability notice from
Chemical, the physician issues a written statement to the effect that in the
physician’s opinion, Executive is capable of resuming Executive’s Employment and
devoting Executive’s full time and energy to discharging Executive’s duties
within sixty (60) days after the date of such statement, and (ii) Executive does
in fact within such sixty (60) day period resume Employment and properly perform
Executive’s duties hereunder, then Executive’s Employment shall not be
terminated due to Disability. It is understood that Chemical has the right to
terminate Executive’s Employment due to Disability without meeting the standards
in this Section 5(b), and in such event the termination shall be deemed to be a
Termination Without Cause pursuant to Section 5(d).


(c)For Cause. By Chemical, effective upon written notice to Executive for Cause,
unless specified otherwise below. For purposes of this Agreement, “Cause” means:
(i) Executive’s removal by order of a regulatory agency having jurisdiction over
Chemical; (ii) Executive’s material breach of any provision in this Agreement;
if the breach is curable, it shall constitute Cause only if it continues uncured
for a period of twenty (20) days after Executive’s receipt of written notice of
such breach by Chemical; (iii) Executive’s failure or refusal, in any material
manner to perform all lawful services required of him in his Employment
positions with Chemical, which failure or refusal continues for more than twenty
(20) days after Executive’s receipt of written notice of such deficiency; (iv)
Executive’s commission of fraud, embezzlement, theft, or a crime constituting
moral turpitude, whether or not involving Chemical, which in the reasonable good
faith judgment of Chemical’s Board, renders Executive’s continued employment
harmful to Chemical; (v) Executive’s misappropriation of Chemical assets or
property, including without limitation, obtaining material reimbursement through
financial vouchers or expense reports; or (vi) Executive’s conviction or the
entry of a plea of guilty or no contest by Executive with respect to any felony
or other crime which, in the reasonable good faith judgment of Chemical’s Board,
adversely affects Chemical, and its reputation.


(d)Without Cause. By Chemical, effective upon thirty (30) days’ written notice
to Executive at any time for any reason other than for death, Cause or
Executive’s Disability (“Termination Without Cause”).


(e)Resignation. By Executive, effective upon thirty (30) days’ written notice to
Chemical at any time for any reason.


(f)Good Reason. By Executive, effective as set forth below. For purposes of this
Agreement, “Good Reason” means the occurrence of any of the following events
without the written consent of Executive:


(i)any material reduction in Executive’s Base Salary, as it may be adjusted from
time to time, without a corresponding reduction in the base salaries of the
other Chemical executives;


(ii)any material reduction in Executive’s status, position or responsibilities;





--------------------------------------------------------------------------------





(iii)any requirement by Chemical (without Executive’s consent) that Executive be
principally based at any office or location more than sixty (60) miles from
Executive’s principal work location as of the Effective Date of this Agreement;
or


(iv)any material breach of this Agreement by Chemical.


Notwithstanding the foregoing, a Good Reason event shall not be deemed to have
occurred if Executive’s positions or responsibilities change in a manner that
overall constitute an enhanced position or one or more different positions with
the same or greater aggregate responsibilities. Further, if Executive fails to
give Chemical written notice of his intention to terminate Employment with
Chemical for Good Reason within ninety (90) days following Executive’s first
knowledge of any Good Reason event and a period of sixty (60) days in which
Chemical may remedy the event alleged to constitute Good Reason, and if
Executive has not Separated from Service (as defined in Section 14(c)) within
thirty (30) days following expiration of Chemical’s cure period, the event shall
not constitute Good Reason, and Executive shall have no right to terminate
employment for Good Reason as a result of such event.
(g)During any notice period under Sections 5(c), 5(d), 5(e) or 5(f), Chemical
may, in its sole discretion, relieve Executive of some or all of his duties
during the notice period, but Chemical shall continue to provide Executive with
his full salary, compensation, equity vesting, and benefits during such period.


6.Effect of Termination.


(a)Employment Termination Following Termination of this Agreement. If Executive
continues to be employed by Chemical after termination of this Agreement due to
non-renewal as described in Section 1, Executive’s Employment may be terminated
by either party at will, and severance shall be determined based on Chemical’s
severance guidelines as in effect at such time and not the “Severance” or
“Change in Control Severance” described in Sections 6(c) and 7(c) hereunder.


(b)Termination of Employment Without Severance. In the event of termination due
to death, Disability, Cause, or resignation, Executive (or Executive’s estate,
as applicable), shall not be entitled to any further compensation from Chemical
or any Affiliate after termination of Employment, except (a) unpaid Base Salary
through the Employment Termination Date; (b) any vested benefits accrued as of
Executive’s Termination Date (or vesting that may occur due to death or
Disability) as set forth below or under the terms of any written Chemical
employment, compensation or benefit program or equity award agreement, as
applicable; and (c) any rights of Executive to indemnification under the
provisions of the Articles of Incorporation or Bylaws of Chemical or the Bank or
any indemnification agreement entered into between Executive and Chemical, the
Bank or any Affiliate.


(i)Death and Disability Equity-Based Awards. Following execution of the Release
described in Section 6(c)(i)(A) below and expiration of the Release revocation
period, all equity-based awards previously granted to Executive and outstanding
at the time of his Employment Termination Date due to death or Disability shall
be treated as follows: (A) all unvested stock options immediately shall vest,
become exercisable and together with Executive’s other vested, unexercised stock
options, remain exercisable until the earlier of their original term and one (1)
year following Executive’s Employment Termination Date for Disability (earlier
of their original term and three (3) years following Executive’s Termination
Date due to death); (B) the restrictions on all time-based restricted stock
grants immediately shall lapse; (C) all time-based restricted stock units
(“TRSUs”) automatically shall vest and be convertible into Chemical’s Common
Stock, with settlement to occur within seven (7) days thereafter; (D) all
performance-based stock units (“PRSUs”) shall be settled





--------------------------------------------------------------------------------





within thirty (30) days after Executive’s Employment Termination Date due to
death or Disability at one hundred percent (100%) of target; and (E) any other
equity-based awards shall vest in accordance with the terms of the applicable
equity-based plan or agreement; provided, however, that any stock options or
PRSUs granted prior to November 2, 2017 shall continue to be subject to their
terms (including definitions) on such date.


(ii)Retirement With Notice Equity-Based Awards. Following execution of the
Release described in Section 6(c)(i)(A) below and expiration of the Release
revocation period, all equity-based awards previously granted to Executive and
outstanding at the time of his Employment Termination Date due to retirement
after December 31, 2019 with one years’ advance written notice (“Retirement”)
shall be treated as follows: (A) all unvested stock options immediately shall
vest, become exercisable and together with Executive’s other vested, unexercised
stock options, remain exercisable until the earlier of their original term and
three (3) years following Executive’s Employment Termination Date; (B) the
restrictions on all time-based restricted stock grants immediately shall lapse;
(C) all TRSUs automatically shall vest and be convertible into Chemical’s Common
Stock, with settlement to occur within seven (7) days thereafter; (D) all PRSUs
shall be settled within thirty (30) days after Executive’s Employment
Termination Date due to Retirement at one hundred percent (100%) of target; and
(E) any other equity-based awards shall vest in accordance with the terms of the
applicable equity-based plan or agreement; provided, however, that any stock
options or PRSUs granted prior to November 2, 2017 shall continue to be subject
to their terms (including definitions) on such date. For purposes of this
paragraph, Executive shall receive credit for his years of service with legacy
banks if Chemical recognizes such service in his original hire date.


(c)Separation Benefits upon Certain Terminations. The following provisions apply
only to the extent that the Change in Control provisions in Section 7 do not
apply.


(i)Termination Without Cause. Upon Termination Without Cause, Executive shall be
entitled to the following Severance benefits (“Severance”).


(A)Severance Pay. If Chemical terminates Executive’s Employment pursuant to a
Termination Without Cause, Executive shall be entitled to receive Severance pay
in the amount of two (2) times the sum of (1) Executive’s then Base Salary,
disregarding any Base Salary reduction due to a Good Reason termination, plus
(2) the average of Executive’s bonuses under Chemical’s annual executive
incentive plan for each of the three (3) most recent complete calendar years of
Executive’s employment with Chemical (or the lesser number of complete calendar
years that Executive has been employed by Chemical), payable in equal
installments over one hundred and four (104) weeks, subject to installment
payment adjustments, as applicable, to comply with Code Section 409A (“Severance
Pay”). Severance provided hereunder is conditioned upon Executive and Chemical
executing a mutually agreeable release of claims, in substantially the form
attached hereto as Appendix A (the “Release”), which is enforceable within sixty
(60) days following Executive’s Termination Date. Subject to any delayed payment
due to Executive’s status as a “Specified Employee” under Code Section 409A and
as described more fully in Section 14(c)(ii) below, the Severance shall be
payable to Executive over time in accordance with Chemical’s payroll practices
and procedures, beginning on the first pay date after sixty (60) days have
lapsed following Executive’s Separation from Service, provided that if the
60-day period spans two (2) calendar years, payments shall commence on the first
pay date in the second calendar year and provided further that Chemical, in its
sole discretion, may begin the payments earlier if such





--------------------------------------------------------------------------------





commencement does not violate Code Section 409A. Notwithstanding the foregoing,
if Executive is entitled to receive the Severance but violates any provisions of
Sections 10 through 13 hereof after termination of Employment, Chemical shall be
entitled to immediately stop paying any further installments of Severance
amounts or benefits provided hereunder and shall have any other remedies,
including claw back, that may be available to Chemical in law or at equity.


(B)Health Stipend. Chemical shall pay Executive a lump sum cash stipend equal to
Ten Thousand Dollars ($10,000), conditioned on Executive’s execution of the
Release described herein that becomes irrevocable within sixty (60) days
following Executive’s Termination Date, with the stipend payable on the first
payroll date after sixty (60) days have lapsed following Executive’s Separation
from Service, provided that if the 60-day period spans two (2) calendar years,
the payment shall be made on the first pay date in the second calendar year and
provided further that Chemical, in its sole discretion, may make the payment
earlier if such commencement does not violate Code Section 409A. Although the
payment under this paragraph is intended to fund payment for health coverage,
the payment is not required to be used for health coverage and Executive may use
the payment for any purpose.


(C)Equity-Based Awards. Effective upon expiration of the Release revocation
period described in Section 6(c)(i)(A) above, all equity-based awards previously
granted to Executive and outstanding at the time of his Employment Termination
Date shall be treated as follows: (i) all unvested stock options immediately
shall vest, become exercisable and together with Executive’s other vested,
unexercised stock options, remain exercisable until the earlier of their
original term and three (3) years following Executive’s Employment Termination
Date; (ii) the restrictions on all time-based restricted stock grants
immediately shall lapse; (iii) all TRSUs automatically shall vest and be
convertible into Chemical’s Common Stock, with settlement to occur within seven
(7) days thereafter; (iv) all PRSUs shall be settled within thirty (30) days
after Executive’s Employment Termination Date at one hundred percent (100%) of
target; and (v) any other equity-based awards shall vest in accordance with the
terms of the applicable equity-based plan or agreement; provided, however, that
any stock options or PRSUs granted prior to November 2, 2017 shall continue to
be subject to their terms (including definitions) on such date.


(D)Outplacement Services. Chemical shall provide Executive with executive-level
outplacement services through an outplacement services firm selected by Chemical
with Executive’s approval, which approval shall not be withheld if the firm
selected is reputable, for a period not to exceed twelve (12) months after
Executive’s Termination Date. The timing of outplacement services shall be
determined by Executive, provided that all costs under this subsection must be
incurred, and all applicable payments to the outplacement firm made, within
twelve (12) months following Executive’s Employment Termination Date.


(ii)Termination for Good Reason. Executive may terminate employment for Good
Reason and receive the same benefits as Termination Without Cause in Section
6(c)(i), subject to the same Release and payment timing restrictions as a
Termination Without Cause.


(iii)Death and Disability. For avoidance of doubt, the termination of
Executive’s employment as a result of death or Disability shall not constitute a
Termination Without Cause triggering the rights described in Section 6(c)(i);
provided, however, that Executive’s outstanding equity-based awards shall be
treated in accordance with Section 6(b) above, with Executive’s personal





--------------------------------------------------------------------------------





representative signing the Release on behalf of Executive’s estate and
Executive’s equity-based awards being exercised by, or paid to, Executive’s
personal representative or such other successor in interest to Executive, as
applicable.


7.Change in Control.


(a)Change in Control Definition. For purposes of this Agreement, “Change in
Control” shall be limited to Chemical Financial Corporation and is defined as
the occurrence of any of the following events: (i) a person or persons acting as
a group, acquires (or has acquired during the 12-month period ending on the last
acquisition) Chemical stock that together with stock held by such person or
group constitutes more than forty percent (40%) of the total voting power of the
stock of Chemical; (ii) the consummation of a merger or consolidation of
Chemical with any other corporation, if such merger or consolidation results in
the outstanding voting securities of Chemical immediately prior thereto
representing sixty percent (60%) or less of the total outstanding voting
securities of the surviving entity immediately after such merger or
consolidation; (iii) a majority of the members of Chemical’s Board are replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of
appointment or election; or (iv) the acquisition, by a person or persons acting
as a group, of Chemical’s assets that have a total gross fair market value equal
to or exceeding forty percent (40%) of the total gross fair market value of
Chemical’s assets in a single transaction or within a 12-month period ending
with the most recent acquisition. For purposes of this Section, gross fair
market value means the value of Chemical’s assets, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets. No trust department or designated fiduciary or other trustee of
such trust department of Chemical or a subsidiary of Chemical, or other similar
fiduciary capacity of Chemical with direct voting control of the stock shall be
treated as a person or group within the meaning of subsection (i) hereof.
Further, no profit sharing, employee stock ownership, employee stock purchase
and savings, employee pension, or other employee benefit plan of Chemical or any
of its subsidiaries, and no trustee of any such plan in its capacity as such
trustee, shall be treated as a person or group within the meaning of subsection
(i) hereof. Notwithstanding any other provision of this Agreement to the
contrary, to the extent that any payment or benefit subject to Code Section 409A
is payable due to a Change in Control, an event shall not be considered a Change
in Control with respect to such payment or benefit unless it constitutes a
“change in ownership,” a “change in effective control,” or a “change in a
substantial portion of the assets” within the meaning of 26 C.F.R §409A-3(i)(5).


(b)Equity-Based Awards. Unless specified otherwise in the purchase agreement or
other controlling agreement, all equity-based awards previously granted to
Executive and outstanding at the time of a Change in Control shall be treated as
set forth below.


(i)Stock Options. All stock options shall continue to vest under the vesting
schedule in effect immediately prior to the Change in Control. If Chemical is
not the surviving entity, all unvested stock options shall be converted into
shares of the surviving entity’s common stock at the applicable exchange ratio
on the date of the Change in Control. If Chemical terminates Executive’s
Employment Without Cause or if Executive terminates Employment due to Good
Reason within two (2) years following the Change in Control, upon satisfaction
of the Release requirements in Section 6(c)(i)(A) above, any outstanding
unvested stock options on the Employment Termination Date shall one hundred
percent (100%) vest and be exercisable until the earlier of their original term
and three (3) years following the employment termination date. Stock Options
granted prior to November 2, 2017 shall be treated in accordance with their
terms (including definitions) as in effect on such date.







--------------------------------------------------------------------------------





(ii)TRSUs. All TRSUs shall continue to vest under the vesting schedule in effect
immediately prior to the Change in Control. If Chemical is not the surviving
entity, all unvested TRSUs shall be converted into TRSUs of the surviving
entity’s common stock at the applicable exchange ratio on the date of the Change
in Control. If Chemical terminates Executive’s Employment Without Cause or if
Executive terminates Employment due to Good Reason within two (2) years
following the Change in Control, upon satisfaction of the Release requirements
in Section 6(c)(i)(A) above, any unvested TRSUs automatically shall one hundred
percent (100%) vest and be converted into Chemical’s Common Stock (or that of
the surviving entity, as applicable), with settlement to occur within seven (7)
days thereafter.


(iii)PRSUs. All PRSUs shall continue to vest on a time-basis under the vesting
schedule in effect immediately prior to the Change in Control. As of the date of
the Change in Control, the PRSUs shall be valued at the greater of one hundred
percent (100%) of Target and actual performance as of the last day of the most
recently completed quarter. If Chemical terminates Executive’s Employment
Without Cause or if Executive terminates Employment due to Good Reason within
two (2) years following the Change in Control, upon satisfaction of the Release
requirements in Section 6(c)(i)(A), any unvested PRSUs automatically shall one
hundred percent (100%) vest, with settlement to occur within seven (7) days
thereafter. PRSUs granted prior to November 2, 2017 shall be treated in
accordance with their terms (including definitions) as in effect on such date.


(iv)Other Equity Awards. All other equity-based awards shall continue to vest in
accordance with the terms of the applicable equity-based plan or controlling
agreement as in effect immediately prior to the Change in Control.


(c)Termination Without Cause and Good Reason Termination. If Executive incurs a
Termination Without Cause within either two (2) years following the date of a
Change in Control or six (6) months before the date of a Change in Control
(“Change in Control Termination”), he shall be entitled to Change in Control
Severance, as described below (“Change in Control Severance”).


(i)Severance Pay. If Executive incurs a Change in Control Termination, Executive
shall be entitled to receive Change in Control Severance in the amount of two
(2) times the sum of (A) Executive’s then Base Salary, disregarding any Base
Salary reduction due to a Good Reason termination, plus (B) the average of
Executive’s bonuses under Chemical’s annual executive incentive plan for each of
the three (3) most recent complete calendar years of Executive’s employment with
Chemical (or the lesser number of complete calendar years that Executive has
been employed by Chemical), payable in one (1) lump sum cash payment (“Change in
Control Severance Pay”). The Change in Control Severance Pay is conditioned upon
Executive and Chemical executing the Release described in Section 6(c)(i)(A),
which is enforceable within sixty (60) days following Executive’s Termination
Date. The Change in Control Severance Pay shall be payable to Executive on the
first pay date after sixty (60) days have lapsed following Executive’s
Separation from Service, provided that if the 60-day period spans two (2)
calendar years, the payment shall be made on the first pay date in the second
calendar year and provided further that Chemical, in its sole discretion, may
make the payment earlier if such commencement does not violate Code Section
409A. Notwithstanding the foregoing, if Executive is entitled to Change in
Control Severance but violates any provisions of Sections 10 through 12 hereof
after termination of Employment, Chemical shall have any remedies, including
claw back, that may be available to Chemical in law or at equity.


(ii)Health Stipend. Chemical shall pay Executive a lump sum cash stipend equal
to Ten Thousand Dollars ($10,000), conditioned on Executive’s execution of the
Release described herein





--------------------------------------------------------------------------------





that becomes irrevocable within sixty (60) days following Executive’s
Termination Date, with the stipend payable on the first payroll date after sixty
(60) days have lapsed following Executive’s Separation from Service, provided
that if the 60-day period spans two (2) calendar years, the payment shall be
made on the first pay date in the second calendar year and provided further that
Chemical, in its sole discretion, may make the payment earlier if such
commencement does not violate Code Section 409A. Although the payment under this
paragraph is intended to fund payment for health coverage, the payment is not
required to be used for health coverage and Executive may use the payment for
any purpose.


(iii)Outplacement Services. Chemical shall provide Executive with
executive-level outplacement services through an outplacement services firm
selected by Chemical with Executive’s approval, which approval shall not be
withheld if the firm selected is reputable, for a period not to exceed twelve
(12) months after Executive’s Termination Date. The timing of outplacement
services shall be determined by Executive, provided that all costs under this
subsection must be incurred, and all applicable payments to the outplacement
firm made, within twelve (12) months following Executive’s termination of
Employment.


(d)Golden Parachute Cap.
 
(i)If the payment of any amounts or benefits to Executive under this Agreement
(together with any other payments or benefits in the nature of compensation)
under Code Section 280G(b)(2) (the “Total Payments”) would be subject to the
excise tax imposed by Code Section 4999, the aggregate Present Value of the
Payments (defined below) under this Agreement shall be reduced (but not below
zero) to the Reduced Amount, but only if reducing the Payments provides
Executive with a Net After-Tax benefit that is greater than if the reduction is
not made. The reduction of amounts or benefits payable hereunder, if applicable,
shall be determined by the Accounting Firm (defined below) in an amount that has
the least economic cost to Executive and, to the extent the economic cost is
equivalent, then all Payments, in the aggregate, shall be reduced in the inverse
order of when the Payments, in the aggregate, would have been made to Executive
until the specified reduction is achieved. For purposes of this Agreement, the
following definitions apply:


(A)“Net After-Tax Benefit” means the Present Value of a Payment, net of all
federal, state and local income, employment and excise taxes, determined by
applying the highest marginal rate(s) applicable to an individual for
Executive’s taxable year in which Payment is made;


(B)“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Code Section 280G(b)(2)) to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise;


(C)“Present Value” means the value determined in accordance with Code Section
280G;


(D)“Reduced Amount” means an amount expressed in Present Value that maximizes
the aggregate Present Value of Payments without causing any Payment to be
subject to excise tax under Code Section 4999 or the corporate deduction
limitation under Code Section 280G.





--------------------------------------------------------------------------------





(ii)The Code Section 280G calculations under this Agreement and the
determination that Payments shall be reduced or not reduced based on the Net
After-Tax Benefit shall be made by a nationally recognized independent
accounting firm selected by Chemical (the “Accounting Firm”), which shall
provide its determination and any supporting calculations to Chemical and
Executive within ten (10) calendar days after Executive’s Separation from
Service (as defined in Section 14(c)(ii)). The reasonable costs and expenses of
the Accounting Firm shall be borne by Chemical. In making its determination, the
Accounting Firm shall take into account (if applicable), the value of
Executive’s Non-Competition covenant set forth in Section 12, which shall be
determined by the independent appraisal of a nationally-recognized business
valuation firm selected and paid for by Chemical, and a portion of the Payments
shall, to the extent of the appraised value, be specifically allocated as
reasonable compensation for such Non-Competition covenant and shall not be
treated as a parachute payment. If the Accounting Firm’s determination is
disputed by the Internal Revenue Service, Chemical shall reimburse Executive for
the cost of (A) Executive’s reasonable attorneys’ fees for counsel selected by
Chemical, and (B) any tax penalties (including excise taxes) and interest
ultimately incurred by Executive upon resolution of the dispute. Reimbursement
shall be made in accordance with the Code Section 409A procedures set forth in
Section 4, above.


8.Conditions to Severance and Change in Control Severance. To be eligible for
Severance or Change in Control Severance, Executive must meet the following
conditions: (a) Executive must comply with Executive’s obligations under this
Agreement and that continue after termination of Employment; (b) Executive must
promptly sign and continue to honor the Release referenced above, in a form
acceptable to Chemical, of any and all claims arising out of or relating to
Executive’s employment or its termination and any and all claims that Executive
might otherwise have against Chemical, its Affiliates, or any of their officers,
directors, employees and agents, provided that the Release shall not waive
Executive’s right to claims or rights related to (i) this Agreement; (ii) unpaid
Base Salary through the Employment Termination Date; (iii) unpaid expense
reimbursements for authorized business expenses incurred before the Employment
Termination Date; (iv) any Equity Plan benefits; (v) benefit plans (for example
to convert life insurance); (vi) any rights under the terms of any qualified
retirement plan covering Executive; and (vii) rights of indemnification under
Chemical’s or the Bank’s Articles of Incorporation or Bylaws, as applicable, or
any indemnification agreement entered into between Executive, Chemical, the Bank
or any Affiliate (in addition, the Release does not affect Executive’s right to
cooperate in an investigation by the Equal Employment Opportunity Commission);
(c) Executive must resign upon written request by Chemical from all positions
with or representing Chemical or any Affiliate, including but not limited to,
membership on boards of directors; and (d) Executive must provide Chemical for a
period of six (6) months after the Employment Termination Date with consulting
services regarding matters within the scope of Executive’s former duties upon
request by Chemical’s Chief Executive Officer; provided, however, that Executive
only shall be required to provide those services by telephone at Executive’s
reasonable convenience and without substantial interference with Executive’s
other activities or commitments.


9.Representations of Executive. Executive represents and warrants that he is not
obligated or restricted under any agreement (including any non-competition or
confidentiality agreement), judgment, decree, order or other restraint of any
kind that could impair his ability to perform the duties and obligations
required hereunder. Executive further agrees that he shall not divulge to
Chemical or any Affiliate any confidential information and/or trade secrets
belonging to others, including Executive’s former employers, nor shall Chemical
or an Affiliate seek to elicit from Executive such information. Consistent with
the foregoing, Executive shall not provide to Chemical or an Affiliate, nor
shall they request, any documents or copies of documents containing such
information.







--------------------------------------------------------------------------------





10.Confidential Information.


(a)Executive acknowledges that Chemical has and shall give Executive access to
certain highly-sensitive, confidential, and proprietary information belonging to
Chemical, its Affiliates or third parties who may have furnished such
information under obligations of confidentiality, relating to and used in
Chemical’s Business (collectively, “Confidential Information”). Executive
acknowledges that, unless otherwise available to the public, Confidential
Information includes, but is not limited to, the following categories of
confidential or proprietary information and material financial statements and
information; budgets, forecasts, and projections; business and strategic plans;
marketing, sales, and distribution strategies; research and development
projects; records relating to any intellectual property developed by, owned by,
controlled, or maintained by Chemical or its Affiliates; information related to
Chemical’s or its Affiliates’ inventions, research, products, designs, methods,
formulae, techniques, systems, processes; customer lists; non-public information
relating to Chemical’s or its Affiliates’ customers, suppliers, distributors, or
investors; the specific terms of Chemical’s or its Affiliates’ agreements or
arrangements, whether oral or written, with any customer, supplier, vendor, or
contractor with which Chemical or its Affiliates may be associated from time to
time; and any and all information relating to the operation of Chemical’s or its
Affiliates’ business which Chemical or its Affiliates may from time to time
designate as confidential or proprietary or that Executive reasonably knows
should be, or has been, treated by Chemical or its Affiliates as confidential or
proprietary. Confidential Information encompasses all formats in which
information is preserved, whether electronic, print, or any other form,
including all originals, copies, notes, or other reproductions or replicas
thereof.


(b)Confidential Information does not include any information that: (i) at the
time of disclosure is generally known to, or readily ascertainable by, the
public; (ii) becomes known to the public through no fault of Executive or other
violation of this Agreement; or (iii) is disclosed to Executive by a third party
under no obligation to maintain the confidentiality of the information.


(c)Executive acknowledges that Confidential Information owned or licensed by
Chemical or its Affiliates is unique, valuable, proprietary and confidential;
derives independent actual or potential commercial value from not being
generally known or available to the public; and is subject to reasonable efforts
to maintain its secrecy. Executive hereby relinquishes, and agrees that he shall
not at any time claim, any right, title or interest of any kind in or to any
Confidential Information.


(d)During and after his employment with Chemical, Executive shall hold in trust
and confidence all Confidential Information, and shall not disclose any
Confidential Information to any person or entity, except in the course of
performing duties assigned by Chemical or as authorized in writing by Chemical.
Executive further agrees that during and after his employment with Chemical,
Executive shall not use any Confidential Information for the benefit of any
third party, except in the course of performing duties assigned by Chemical or
as authorized in writing by Chemical.


(e)The restrictions in Section 10(d) above shall not apply to any information to
the extent that Executive is required to disclose such information by law,
provided that Executive (i) notifies Chemical of the existence and terms of such
obligation, (ii) gives Chemical a reasonable opportunity to seek a protective or
similar order to prevent or limit such disclosure, and (iii) only discloses that
information actually required to be disclosed.


(f)Return of Property. Upon request by Chemical during Employment and
automatically and immediately at termination of Employment, Executive shall
return to Chemical all Confidential Information in any form (including all
copies and reproductions thereof) and all other property whatsoever of Chemical
in his possession or under his control. If requested by Chemical, Executive
shall certify in writing that all





--------------------------------------------------------------------------------





such materials have been returned to Chemical. Executive also expressly agrees
that immediately upon the termination of his Employment with Chemical for any
reason, Executive shall cease using any secure website, computer systems, e-mail
system, or phone system or voicemail service provided by Chemical for the use of
its employees.


11.Assignment of Inventions.


(a)Executive agrees that all developments or inventions (including without
limitation any and all software programs (source and object code), algorithms
and applications, concepts, designs, discoveries, improvements, processes,
techniques, know-how and data) that result from work performed by Executive for
Chemical and its Affiliates, whether or not patentable or registrable under
copyright or similar statutes or subject to analogous protection (“Inventions”),
shall be the sole and exclusive property of Chemical or its nominees, and
Executive shall and hereby does assign to Chemical all rights in and to such
Inventions upon the creation of any such Invention, including, without
limitation: (i) patents, patent applications and patent rights throughout the
world; (ii) rights associated with works of authorship throughout the world,
including copyrights, copyright applications, copyright registrations, mask work
rights, mask work applications and mask work registrations; (iii) rights
relating to the protection of trade secrets and confidential information
throughout the world; (iv) rights analogous to those set forth herein and any
other proprietary rights relating to intangible property; and (v) divisions,
continuations, renewals, reissues and extensions of the foregoing (as
applicable), now existing or hereafter filed, issued or acquired (collectively,
the “IP Rights”).


(b)For avoidance of doubt, if any Inventions fall within the definition of “work
made for hire” as such term is defined in 17 U.S.C. § 101, such Inventions shall
be considered “work made for hire” and the copyright of such Inventions shall be
owned solely and exclusively by Chemical. If any Invention does not fall within
such definition of “work made for hire” then Executive’s right, title and
interest in and to such Inventions shall be assigned to Chemical pursuant to
Section 9(a) above.


(c)Chemical and its nominees shall have the right to use and/or to apply for
statutory or common law protections for such Inventions in any and all
countries. Executive further agrees, at Chemical’s expense, to: (i) reasonably
assist Chemical in obtaining and from time to time enforcing such IP Rights
relating to Inventions, and (ii) execute and deliver to Chemical or its nominee
upon reasonable request all such documents as Chemical or its nominee may
reasonably determine are necessary or appropriate to effect the purposes of this
Section 9, including assignments of inventions. Such documents may be necessary
to: (A) vest in Chemical or its nominee clear and marketable title in and to
Inventions; (B) apply for, prosecute and obtain patents, copyrights, mask works
rights and other rights and protections relating to Inventions; or (C) enforce
patents, copyrights, mask works rights and other rights and protections relating
to Inventions. Executive’s obligations pursuant to this Section 11 shall
continue beyond the termination of Executive’s employment with Chemical. If
Chemical is unable for any reason to secure Executive’s signature to any lawful
and necessary document required to apply for or execute any patent, trademark,
copyright or other applications with respect to any Inventions (including
renewals, extensions, continuations, divisions or continuations in part
thereof), Executive hereby irrevocably designates and appoints Chemical and its
then current Chief Executive Officer as Executive’s agent and attorney-in-fact
to act for and in behalf and instead of Executive, to execute and file any such
application and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, trademarks, copyrights or other rights
thereon with the same legal force and effect as if executed by Executive.


(d)The obligations of Executive under Section 11(a) above shall not apply to any
Invention that Executive developed entirely on his own time without using
Chemical’s equipment, supplies, facility or trade secret information, except for
those Inventions that (i) relate to Chemical’s business or actual or
demonstrably





--------------------------------------------------------------------------------





anticipated research or development, or (ii) result from any work performed by
Executive for Chemical. Executive shall bear the burden of proof in establishing
the applicability of this subsection to a particular circumstance.


12.Non-Competition and Non-Solicitation.


(a)Purpose. Executive understands and agrees that the purpose of this Section 12
is solely to protect Chemical’s legitimate business interests, including, but
not limited to its confidential and proprietary information, customer
relationships and goodwill, and Chemical’s competitive advantage. Therefore,
Executive agrees to be subject to restrictive covenants under the following
terms.


(b)Definitions. As used in this Agreement, the following terms have the meanings
given to such terms below.


(i)“Business” means the business(es) in which Chemical or its Affiliates were
engaged in at the time of, or during the twelve (12) month period prior to, the
applicable Termination Date.


(ii)“Customer” means any person or entity who is or was a customer, supplier or
client of Chemical or its Affiliates with whom Executive had any contact or
association for any reason and with whom Executive had dealings on behalf of
Chemical or its Affiliates in the course of his employment with Chemical.


(iii)“Chemical Employee” means any person who is or was an employee of Chemical
or its Affiliates at the time of, or during the twelve (12) month period prior
to, the applicable Termination Date.


(iv)“Restricted Period” means the period during Executive’s employment with
Chemical and for twenty-four (24) months from and after Executive’s applicable
Termination Date; provided, however, that this period shall be tolled and shall
not run during any time Executive is in violation of this Section 12, it being
the intent of the parties that the Restricted Period shall be extended for any
period of time in which Executive is in violation of this Section 12.


(v)“Restricted Territory” means Michigan or any other state in which Chemical or
any Affiliate operates a banking, insurance or securities products and services
institution at the time of, or during the twelve (12) month period prior to, the
applicable Termination Date.


(c)Non-Competition. During the Restricted Period, Executive shall not in the
Restricted Area, on his own behalf or on behalf of any other person:


(i)assist or have an interest in (whether or not such interest is active),
whether as partner, investor, stockholder, officer, director or as any type of
principal whatever, any person, firm, partnership, association, corporation or
business organization, entity or enterprise that is or is about to become
directly or indirectly engaged in, any business or activity (whether such
enterprise is in operation or in the planning or development stage) that
competes in any manner with the Business; provided, however, that Executive
shall be permitted to make passive investments in the stock of any publicly
traded business (including a competitive business), as long as the stock
investment in any competitive business does not rise above one percent (1%) of
the outstanding shares of such business; or





--------------------------------------------------------------------------------





(ii)enter into the employment of or act as an independent contractor or agent
for or advisor or consultant to, any person, firm, partnership, association,
corporation, business organization, entity or enterprise that is or is about to
become directly or indirectly engaged in, any business or activity (whether such
enterprise is in operation or in the planning or development stage) that
competes in any manner with the Business, or is a governmental regulator agency
of the Business.


(d)Non-Solicitation. During the Restricted Period, Executive shall not, directly
or indirectly, on Executive’s own behalf or on behalf of any other party:


(i)Call upon, solicit, divert, encourage or attempt to call upon, solicit,
divert, or encourage any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by Chemical or its Affiliates;


(ii)Accept as a customer any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by Chemical or its Affiliates;


(iii)Induce, encourage, or attempt to induce or encourage any Customer to
purchase or accept products or services that are similar to or competitive with
those offered by Chemical or its Affiliates from any person or entity (other
than Chemical or its Affiliates ) engaging in the Business;


(iv)Induce, encourage, or attempt to induce or encourage any Customer to reduce,
limit, or cancel its business with Chemical or its Affiliates; or


(v)Solicit, induce, or attempt to solicit or induce any employee of Chemical or
its Affiliates to terminate employment with Chemical or its Affiliates.


(e)Reasonableness of Restrictions. Executive acknowledges and agrees that the
restrictive covenants in this Agreement (i) are essential elements of
Executive’s employment by Chemical and are reasonable given Executive’s access
to Chemical’s and its Affiliates’ Confidential Information and the substantial
knowledge and goodwilll Executive shall acquire with respect to the business of
Chemical and its Affiliates as a result of his employment with Chemical, and the
unique and extraordinary services to be provided by Executive to Chemical; and
(ii) are reasonable in time, territory, and scope, and in all other respects.


(f)Preserve Livelihood. Executive represents that his experience, capabilities
and personal assets are such that this Agreement does not deprive him from
either earning a livelihood in the unrestricted business activities which remain
open to him or from otherwise adequately and appropriately supporting himself
and his family.


(g)Judicial Modification. Should any part or provision of this Section 12 be
held invalid, void, or unenforceable in any court of competent jurisdiction,
such invalidity, voidness, or unenforceability shall not render invalid, void,
or unenforceable any other part or provision of this Agreement. The parties
further agree that if any portion of this Section 12 is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration,
territory, or other restrictions are deemed to be invalid or unreasonable in
scope, the invalid or unreasonable terms shall be replaced by terms that such
court deems valid and enforceable and that come closest to expressing the
intention of such invalid or unenforceable terms.







--------------------------------------------------------------------------------





13.Enforcement. Executive acknowledges and agrees that Chemical shall suffer
irreparable harm in the event that Executive breaches any of Executive’s
obligations under Sections 10 through 12 of this Agreement and that monetary
damages would be inadequate to compensate Chemical for such breach. Accordingly,
Executive agrees that, in the event of a breach by Executive of any of
Executive’s obligations under Sections 10 through 12 of this Agreement, Chemical
shall be entitled to obtain from any court of competent jurisdiction preliminary
and permanent injunctive relief, and expedited discovery for the purpose of
seeking relief, in order to prevent or to restrain any such breach. Chemical
shall be entitled to recover its costs incurred in connection with any action to
enforce Sections 10 through 12 of this Agreement, including reasonable
attorneys’ fees and expenses.


14.Miscellaneous.


(a)Entire Agreement. This Agreement, when aggregated with the attached Release,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements (whether written or oral and
whether express or implied) between the parties to the extent related to such
subject matter.


(b)Successors and Assigns.


(i)This Agreement shall not be terminated by any merger or consolidation of
Chemical whereby Chemical is not the surviving or resulting corporation, or as a
result of any transfer of all or substantially all of Chemical’s assets. In the
event of any such merger, consolidation or transfer of assets, the provisions of
this Agreement shall be binding upon the surviving or resulting corporation or
the person or entity to which such assets are transferred.


(ii)Chemical agrees that concurrently with any merger, consolidation or transfer
of assets constituting a Change in Control, it shall cause any successor or
transferee unconditionally to assume, by written instrument delivered to
Executive (or Executive’s beneficiary or estate), all of Chemical’s obligations
hereunder. Failure of Chemical to obtain such assumption prior to the effective
date of any Change in Control shall be a material breach of Chemical’s
obligations to Executive under this Agreement.


(iii)This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors, permitted assigns and, in the case of
Executive, heirs, executors, and/or personal representatives. Executive may not
assign, delegate or otherwise transfer any of Executive’s rights, interests or
obligations in this Agreement. If Executive shall die while any amounts would be
payable to Executive hereunder had Executive continued to live, all such amounts
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to such person or persons appointed in writing by Executive to
receive such amounts or, if no such person is appointed, to Executive’s estate.


(c)Application of Internal Revenue Code Section 409A.
 
(i)All payments and benefits provided under this Agreement are intended to be
exempt from, or in accordance with, Code Section 409A, and the Agreement is to
be interpreted accordingly. Each installment payment is intended to constitute a
separate benefit and terms such as “employment termination,” “termination from
employment” or like terms are intended to constitute a Separation from Service,
as defined below. To the extent exempt from Code Section 409A, payments are
intended to be exempt under the short term deferral exemption, or exempt or
partially exempt under the





--------------------------------------------------------------------------------





involuntary separation pay plan exemption. Notwithstanding the forgoing, neither
Chemical nor any Affiliate has responsibility for any taxes, penalties or
interest incurred by Executive in connection with payments and benefits provided
under this Agreement, including any imposed by Code Section 409A.


(ii)Despite other payment timing provisions in this Agreement, any payments and
benefits provided under Sections 6(c) and 7(c) that constitute nonqualified
deferred compensation that are subject to Code Section 409A, shall not commence
in connection with Executive’s termination of Employment unless and until
Executive has also incurred a “separation from service” (as such term is defined
in Treasury Regulation Section 1.409A-1(h)) (“Separation from Service). However,
if Chemical determines that the Severance is subject to Code Section 409A, and
Executive is a “Specified Employee” (as defined under Code Section 409A) at the
time of Separation from Service, then, solely to the extent necessary to avoid
adverse tax consequences to Executive under Code Section 409A, the timing of any
Severance payments shall be delayed until the earlier to occur of: (A) the date
that is six (6) months and one (1) day after Executive’s Separation from
Service, or (B) the date of Executive’s death (such applicable date, the
“Specified Employee Initial Payment Date”), and Chemical (or the successor
entity thereto, as applicable) shall (1) pay to Executive a lump sum amount
equal to the sum of the Severance payments that Executive otherwise would have
received through the Specified Employee Initial Payment Date if the commencement
of Severance had not been so delayed pursuant to this Section, and (2) commence
paying the balance of the Severance in accordance with the applicable payment
schedules set forth in this Agreement.


(d)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement. Facsimile or PDF reproductions of
original signatures shall be deemed binding for the purpose of the execution of
this Agreement.


(e)Notices. Any notice pursuant to this Agreement must be in writing and shall
be deemed effectively given to the other party on (i) the date it is actually
delivered by overnight courier service (such as FedEx) or personal delivery of
such notice in person, or (ii) three (3) days after mailing by certified or
registered U.S. mail, return receipt requested; in each case the appropriate
address shown below (or to such other address as a party may designate by notice
to the other party):


If to Executive:
Dennis L. Klaeser

___________________
___________________
    
If to Chemical:
Chemical Financial Corporation

2301 West Big Beaver Road
Troy, MI 48084
Attention: Chief Executive Officer (with a copy to the Chief Human Resources
Officer)


(f)Amendments and Waivers. No amendment of any provision of this Agreement shall
be valid unless the amendment is authorized by Chemical’s Board or a committee
of Chemical’s Board, is in writing and signed by Chemical and Executive. No
waiver of any provision of this Agreement shall be valid unless the waiver is in
writing and signed by the waiving party. The failure of a party at any time to
require performance of any provision of this Agreement shall not affect such
party’s rights at a later time to enforce such provision. No waiver by a party
of any breach of this





--------------------------------------------------------------------------------





Agreement shall be deemed to extend to any other breach hereunder or affect in
any way any rights arising by virtue of any other breach.


(g)Severability. Each provision of this Agreement is severable from every other
provision of this Agreement. Any provision of this Agreement that is determined
by any court of competent jurisdiction to be invalid or unenforceable shall not
affect the validity or enforceability of any other provision. Any provision of
this Agreement held invalid or unenforceable only in part or degree shall remain
in full force and effect to the extent not held invalid or unenforceable.


(h)No Further Obligations. Except as expressly provided above or as otherwise
required by law, Chemical shall have no obligations to Executive in the event of
the termination of this Agreement for any reason.


(i)Construction. The section headings in this Agreement are inserted for
convenience only and are not intended to affect the interpretation of this
Agreement. Any reference in this Agreement to any “Section” refers to the
corresponding Section of this Agreement. The word “including” in this Agreement
means “including without limitation.” This Agreement shall be construed as if
drafted jointly by Chemical and Executive, and no presumption or burden of proof
shall arise favoring or disfavoring Chemical or Executive by virtue of the
authorship of any provision in this Agreement. All words in this Agreement shall
be construed to be of such gender or number as the circumstances require.


(j)Survival. The terms of Sections 6 through 14 shall survive the termination of
this Agreement for any reason.


(k)Remedies Cumulative. The rights and remedies of the parties under this
Agreement are cumulative (not alternative) and in addition to all other rights
and remedies available to such parties at law, in equity, by contract or
otherwise.


(l)Venue. Executive and Chemical agree that the exclusive forum for resolving
any disputes between the parties related to the Agreement shall be arbitration
before the American Arbitration Association applying the Employment Arbitration
Rules and Mediation Procedures as amended and effective November 1, 2009. The
Arbitrator shall be empowered to grant any legal or equitable relief available
to the parties, including interim equitable relief as set forth in the Optional
Rules for Emergency Measures of Protection. Any award of the Arbitration may be
enforced through proceedings in a court of competent jurisdiction.
 
(m)Governing Law. This Agreement shall be governed by the laws of the State of
Michigan without giving effect to any choice or conflict of law principles of
any jurisdiction.




[Signatures are on the Next Page]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as set forth below.


 


/s/ Dennis L. Klaeser
Dennis L. Klaeser, Executive


Date: July 1, 2018




CHEMICAL FINANCIAL CORPORATION




By: /s/ Thomas C. Shafer                           
Name: Thomas C. Shafer
Title: Vice Chairman


Date: July 1, 2018




CHEMICAL BANK




By: /s/ Thomas C. Shafer                           
Name: Thomas C. Shafer
Title: President and Chief Executive Officer


Date: July 1, 2018






 
 








--------------------------------------------------------------------------------





APPENDIX A
EMPLOYMENT AGREEMENT RELEASE
THIS RELEASE AGREEMENT (the “Release”) is made as of the ____ day of _______,
20__, by and between Chemical Financial Corporation (collectively with Chemical
Bank and all of their affiliates, “Chemical”) and Dennis L. Klaeser (the
“Executive”) (in the aggregate, the “Parties”).
WHEREAS, Chemical and Executive have entered into an Employment Agreement dated
as of July 1, 2018, (the “Employment Agreement”), pursuant to which Executive is
entitled to receive certain additional compensation upon termination of
Executive’s employment with Chemical Without Cause or for Good Reason (all as
defined in the Employment Agreement); and
WHEREAS, Executive’s receipt of the additional compensation under the Employment
Agreement is conditioned upon the execution of this Release that is mutually
acceptable to the Parties; and
WHEREAS, Executive’s employment with Chemical has been/shall be terminated
effective ______________ __, 20__ [Without Cause] [due to Good Reason by the
Executive];
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, it is agreed between the Parties as follows:
1.    Additional Compensation. Subject to the terms and conditions hereof,
Chemical shall pay Executive the additional compensation set forth in Sections
6(c) or 7(c) as applicable of the Employment Agreement, net of applicable
withholding taxes, commencing after the expiration of the waiting period set
forth herein and in accordance with the terms of the Employment Agreement.
2.    Release.
(a)    In exchange for the good and valuable consideration set forth herein,
Executive agrees for himself, his heirs, administrators, representatives,
executors, successors and assigns (“Releasors”), to irrevocably and
unconditionally release, waive and forever discharge any and all manner of
action, causes of action, claims, rights, promises, charges, suits, damages,
debts, lawsuits, liabilities, rights, due controversies, charges, complaints,
remedies, losses, demands, obligations, costs, expenses, fees (including,
without limitation attorneys’ fees), or any and all other liabilities or claims
of whatsoever nature, whether arising in contract, tort, or any other theory of
action, whether arising in law or in equity, whether known or unknown, choate or
inchoate, matured or unmatured, contingent or fixed, liquidated or unliquidated,
accrued or unaccrued, asserted or unasserted, including, but not limited to, any
claim and/or claim of damages or other relief for tort, breach of contract,
personal injury, negligence, age discrimination under The Age Discrimination In
Employment Act of 1967 (as amended), employment discrimination prohibited by
other federal, state or local laws including sex, race, national origin, marital
status, age, handicap, height, weight, or religious discrimination, and any
other claims of unlawful employment practices or any other unlawful criterion or
circumstance which Executive and Releasors had, now have, or may have in the
future against each or any of Chemical, its parent, divisions, affiliates and
related companies or entities, regardless of its or their form of business
organization (the “Company Entities”), any predecessors, successors, joint
ventures, and parents of any Company Entity, and any and all of their respective
past or present directors, officers, shareholders, partners, employees,
consultants, independent contractors, trustees, administrators, insurers,
agents, attorneys, representative and fiduciaries, successors and assigns
including without limitation all persons acting by, through, under or in concert
with any of them (all collectively, the “Released Parties’) arising out of or
relating to his employment relationship with Chemical, its predecessors,
successors or





--------------------------------------------------------------------------------





affiliates and the termination thereof. Executive understands that he does not
waive rights or claims that may arise after the date of this Release.
(b)    Executive acknowledges that he has read this Release carefully and
understands all of its terms.
(c)    Executive understands and agrees that he has been advised to consult with
an attorney prior to executing this Release.
(d)    Executive understands that he is entitled to consider this Release for at
least [twenty-one (21)][forty-five] days before signing the Release. However,
after due deliberation, Executive may elect to sign this Release without
availing himself of the opportunity to consider its provisions for at least
[twenty-one (21)][forty-five] days. Executive hereby acknowledges that any
decision to shorten the time for considering this Release prior to signing it is
voluntary, and such decision is not induced by or through fraud,
misrepresentation, or a threat to withdraw or alter the provisions set forth in
this Release in the event Executive elected to consider this Release for at
least [twenty-one (21)][forty-five] days prior to signing the Release.
(e)    Executive understands that he may revoke this Release as it relates to
any potential claim that could be brought or filed under the Age Discrimination
in Employment Act 29 U.S.C. §§ 621-634, within seven (7) days after the date on
which he signs this Release, and that this Release as it relates to such a claim
does not become effective until the expiration of the seven (7) day period. In
the event that Executive wishes to revoke this Release within the seven (7) day
period, Executive understands that he must provide such revocation in writing to
the then Chief Executive Officer of Chemical (with a copy to the Chief Human
Resources Officer) at the address set forth below.
(f)    In agreeing to sign this Release, Executive is doing so voluntarily and
agrees that he has not relied on any oral statements or explanations made by
Chemical or its representatives.
(g)    This Release shall not be construed as an admission of wrongdoing by
either Executive or Chemical.
3.    Notices. Every notice relating to this Release shall be in writing and if
given by mail shall be given by registered or certified mail with return receipt
requested. All notices to Chemical shall be delivered to Chemical’s Chief
Executive Officer (with a copy to the Chief Human Resources Officer) at Chemical
Financial Corporation, 2301 W. Big Beaver Rd, Troy, MI 48084. All notices by
Chemical to Executive shall be delivered to Executive personally or addressed to
Executive at Executive’s last residence address as then contained in Chemical’s
records or such other address as Executive may designate. Either party by notice
to the other may designate a different address to which notices shall be
addressed. Any notice given by Chemical to Executive at Executive’s last
designated address shall be effective to bind any other person who shall acquire
rights hereunder.
4.    Governing Law. To the extent not preempted by Federal law, this Release
shall be governed by and construed in accordance with the laws of the State of
Michigan, without giving effect to conflicts of laws.
5.    Counterparts. This Release may be executed in two (2) or more
counterparts, all of which when taken together shall be considered one (1), and
the same Release and shall become effective when the counterparts have been
signed by each party and delivered to the other party; it being understood that
both parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose





--------------------------------------------------------------------------------





behalf such signature is executed) the same with the same force and effect as if
such facsimile signature page were an original thereof.
6.    Entire Agreement. This Release, when aggregated with the Employment
Agreement, contains the entire understanding of the parties with respect to the
subject matter hereof and together supersedes all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into this Release.
IN WITNESS WHEREOF, the parties hereto have executed this Release as of the day
and year first written above.
________________________________
Dennis L. Klaeser, Executive


CHEMICAL FINANCIAL CORPORATION


By: _____________________________
Its: _____________________________


CHEMICAL BANK


By: _____________________________
Its: _____________________________











--------------------------------------------------------------------------------





WAIVER OF [21][45] DAY NOTICE PERIOD
I have been provided with the General Release Agreement (“Agreement”) between
Chemical Financial Corporation (collectively with Chemical Bank and all of their
affiliates, “Chemical”) and Dennis L. Klaeser (“Executive”).
I understand that I have [twenty-one (21)][forty-five (45)] days from the date
the Agreement was presented to me to consider whether or not to sign the
Agreement. I further understand that I have the right to seek counsel prior to
signing the Agreement.
I am knowingly and voluntarily signing and returning the Agreement prior to the
expiration of the [twenty-one (21)-day][forty-five (45)-day] consideration
period. I understand that I have seven (7) days from signing the Agreement to
revoke the Agreement, by delivering a written notice of revocation to the Chief
Executive Officer (with a copy to the Chief Human Resources Officer), Chemical
Financial Corporation, 2301 W. Big Beaver Rd., Troy, MI 48084.


_________________________
Dennis L. Klaeser, Executive




Dated:___________________





